PROB 12
(Rev. 10/93)
               Case 2:10-cr-00757-JS Document 69 Filed 12/08/20 Page 1 of 5
                             United States District Court
                                              for the

                               Eastern District of Pennsylvania

                                       December 8, 2020

U.S.A. vs. Thomas Robertson                                         Case No. 2:10:CR000757-001

                          VIOLATION OF SUPERVISED RELEASE

        COMES NOW Jeremy Carrion U. S. PROBATION OFFICER OF THE COURT
presenting an official report upon the conduct and attitude of Thomas Robertson, who was
placed on supervised release by the Honorable Juan R. Sánchez, Chief Judge sitting in the Court
at Philadelphia, Pennsylvania, on the 25th day of July 2011, who fixed the period of supervision
at five years, and imposed the general terms and conditions theretofore adopted by the Court and
also imposed special conditions and terms as follows:

  ORIGINAL OFFENSE:             Conspiracy (Count One); bank fraud (Counts Two, Six, Seven,
                                10, 12, 14, 24, 26, 27, 30, 32, 34, and 38); false statements to
                                obtain a loan aiding and abetting (Count Three, Four, Five,
                                Eight, Nine, 11, 13, 15 through 23, 25, 26, 28, 29, 31, 33, 35,
                                36, and 37); and using a fraudulent passport (Count 40).

  ORIGINAL SENTENCE:            The defendant was sentenced to the custody of the U.S.
                                Bureau of Prisons for a term of 60 months on Count One and
                                96 months on each of Counts Two through 38, and Count 40,
                                all terms to run concurrently; to be followed by a five year
                                term of supervised release as follows: three years on each of
                                Counts One and 40, and five years on each of Counts Two
                                through 38, all such terms to run concurrently. A $3,900.00
                                special assessment was also imposed.

  SPECIAL CONDITIONS:           1) The defendant shall provide the U.S. Probation Office with
                                full disclosure of his financial records to include yearly
                                income tax returns upon the request of the U.S. Probation
                                Office. The defendant shall cooperate with the probation
                                officer in the investigation of his financial dealings and shall
                                provide truthful monthly statements of his income; 2) The
                                defendant shall refrain from all gambling activities, legal or
                                otherwise. The defendant is to attend Gamblers Anonymous or
                                similar treatment, as approved by the Court after receiving a
                                recommendation by the U.S. Probation Office. The defendant
                                shall abide by the rules of said treatment and shall remain in
                                treatment until satisfactorily discharged with the approval of
                                the Court; 3) The defendant is prohibited from incurring new
                                credit charges or opening additional lines of credit without the
                                approval of the probation officer, unless the defendant is in
                                compliance with a payment schedule for any fine or restitution
                                obligation. The defendant shall not encumber or liquidate any
                                interest in any assets unless it is in direct service of the fine or
                                restitution obligation or otherwise has the express approval of
                                the Court; 4) It is further ordered that the defendant shall pay
                                restitution in the amount of $1,209,064.00.
          Case 2:10-cr-00757-JS Document 69 Filed 12/08/20 Page 2 of 5

RE: Robertson, Thomas
Case No. 2:10CR000757-001

                                 The defendant shall satisfy this amount due in monthly
                                 installments of not less than $200.00; 5) The defendant shall
                                 be evaluated and follow recommended treatment for his drug
                                 addiction as approved by the Court after receiving a
                                 recommendation by the U.S. Probation Office, and defendant
                                 shall abide by the rules of any said program and remain in
                                 treatment for drug addiction until he is satisfactorily
                                 discharged with the approval of the Court; and 6) The
                                 defendant shall also be evaluated and submit himself to
                                 treatment as approved by the Court after receiving a
                                 recommendation by the U.S. Probation Office regarding anger
                                 management, and he shall abide by the rules of any said
                                 program and remain in treatment until he is satisfactorily
                                 discharged with the approval of the Court.

 MODIFICATION:                   On February 16, 2018, the Court modified the conditions of
                                 Supervised Release to include the following: The defendant
                                 shall refrain from the illegal possession and/or use of drugs
                                 and shall submit to urinalysis or other forms of testing to
                                 ensure compliance

 MODIFICATION:                   On March 8, 2018, the Court again modified the conditions of
                                 Supervised Release to include the following: The defendant
                                 shall participate in a mental health program for evaluation
                                 and/or treatment and abide by the rules of any such program
                                 until satisfactorily discharged

 DATE SUPERVISION
 COMMENCED:                      October 25, 2017
 DATE SUPERVISION
 TERMINATES:                     October 24, 2022


The above probation officer has reason to believe that the supervised releasee has violated the
terms and conditions of their supervision under such circumstances as may warrant revocation.
These conditions are:
         Case 2:10-cr-00757-JS Document 69 Filed 12/08/20 Page 3 of 5

RE: Robertson, Thomas
Case No. 2:10CR000757-001

  A.   General Condition: While on supervised release you shall not commit another
       Federal, state or local crime and shall not illegally possess a controlled substance.
       Revocation of probation and supervised release is mandatory for possession of a
       controlled substance.

       On November 19, 2020, Mr. Thomas Robertson was indicted by way of grand jury.
       Mr. Robertson was charged with 18 U.S.C. § 1344(2) (bank fraud- 2 counts); and
       18 U.S.C. § 1014 (false statements on loan applications- 2 counts).

       According to the indictment, from October 17, 2018 through October 19, 2018 in
       the Eastern District of Pennsylvania, Mr. Robertson knowingly executed a scheme
       to obtain the money, credits, assets, securities, and other property owned by a
       financial institution of Sun East Federal Credit Union, by means of false and
       fraudulent pretenses, representations and promises.

       Additionally, from November 2018 through June 2019, Mr. Robertson re-engaged
       in similar conduct as summarized above, in which he knowingly executing a
       scheme to obtain the money, credits, assets, securities, and other property owned by
       the Pennsylvania State Employee’s Credit Union, by means of false and fraudulent
       pretenses, representations and promises.

       On January 9, 2019, in the Eastern District of Pennsylvania, Mr. Robertson
       knowingly made to Medallion Bank, false statements for the purpose of influencing
       the actions of the financial institutions, in that Mr. Robertson submitted two fake
       paystubs in his name that falsely overstated his bi-weekly and year-to-date income,
       knowing that the statements were false, for the purpose of obtaining a $10,000 loan.

       This alleged criminal conduct would conclude on April 27, 2019, in the Eastern
       District of Pennsylvania, where Mr. Robertson knowingly made to Ally Financial,
       false statements for the purpose of influencing the actions of the financial
       institutions. He falsely overstated his monthly income and length of employment,
       knowing that the statements were false, for the purpose of obtaining a $40,890.70
       vehicle loan.

       Mr. Robertson is scheduled to self-surrender to the U.S Postal Inspector’s office on
       December 8, 2020. Pursuant to self-surrender, Mr. Robertson will be virtually
       arraigned before a Magistrate Judge.

       GRADE OF VIOLATION                                                                      A
         Case 2:10-cr-00757-JS Document 69 Filed 12/08/20 Page 4 of 5

RE: Robertson, Thomas
Case No. 2:10CR000757-001

  B.   Special Condition: The defendant shall pay restitution in the amount of
       $1,209,064.00. The defendant shall satisfy this amount due in monthly installments
       of not less than $200.00.

       Mr. Thomas Robertson has failed to make monthly payments as directed by this
       officer. The last payment received was on July 8, 2019, in the amount of $200.00,
       leaving a balance of $1,172,216.89. Additionally, the defendant has failed to
       provide requested financial documents as instructed.

       GRADE OF VIOLATION                                                                   C
          Case 2:10-cr-00757-JS Document 69 Filed 12/08/20 Page 5 of 5

RE: Robertson, Thomas
Case No. 2:10CR000757-001


PRAYING THAT THE COURT WILL ORDER...                      THE ISSUANCE OF A
                                                          SUMMONS DIRECTING THE
                                                          NAMED PROBATIONER TO
                                                          APPEAR AT A PROBATION
                                                          REVOCATION HEARING.

                                             I declare under penalty of perjury that the
                                             foregoing is true and correct.



                                             Respectfully,
                                                                      Digitally signed by Adam
                                              Adam Peterson Peterson
                                                            Date: 2020.12.08 11:58:00 -05'00'




                                             Adam Peterson
                                             Supervising U.S. Probation Officer

                                             Philadelphia, Pennsylvania
                                             Date December 8, 2020
JWC

cc: Assistant U.S. Attorney
    Defense Attorney
    Defendant – Summons



      ORDER OF THE COURT
Considered and ordered this 8th        day
of  December, 20 20            and ordered
filed and made part of the records in the
above case.


    /s/Juan R. Sanchez
U.S. District Court Judge
